Citation Nr: 9931178	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  94-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired in January 1993, after more than 25 years 
of active service.

In a June 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to an increased 
evaluation for degenerative disc disease of the cervical 
spine and entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine to the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO) for additional development of the 
record.  A review of the record reflects that the additional 
development of the record has been completed.  Thus, the case 
has now been returned to the Board for appellate 
consideration.

The Board notes that in a September 1999 written argument, 
the veteran's representative has alleged that all issues 
addressed in a May 1993 rating decision are before the Board 
on appeal.  In the May 1993 rating decision, the RO granted 
entitlement to service connection for gout, evaluated as 10 
percent disabling; degenerative disc disease of the cervical 
spine, evaluated as noncompensable; degenerative disc disease 
of the lumbar spine, evaluated as noncompensable; a hiatal 
hernia, evaluated as noncompensable; and varicose veins, 
evaluated as noncompensable.  In the same rating decision the 
RO denied entitlement to service connection for chronic 
prostate disease, a chronic disease or disorder of the heart 
manifested by sinus bradycardia, bronchitis, sinusitis, 
tinnitus, otitis media, hearing loss, a chronic disease or 
disorder of the eyes claimed as vitreous floaters, and 
degenerative joint disease or other chronic disease or 
disorder of the hands, knees, feet, ankles, shoulders, and 
thoracic spine.  

The veteran filed a notice of disagreement in June 1993, 
which specifically stated "[t]his notice of disagreement 
concerns your finding that my service-connected back injury 
is less than 10 percent disabling."  The veteran asked that 
the RO take another look at his claim and consider the 
disabling effect of his back injury on his life.  The RO 
subsequently issued a statement of the case dated in 
September 1993 regarding the issues of entitlement to a 
compensable evaluation for degenerative disc disease of the 
cervical spine and entitlement to a compensable evaluation 
for degenerative disc disease of the lumbar spine.  The 
veteran filed a substantive appeal (VA Form 9) in September 
1993 referencing only his service-connected back 
disabilities.  Those same issues were remanded by the Board 
as noted above and are currently before the Board for 
appellate consideration.

In a June 29, 1994 VA Form 646, the veteran's representative 
listed the issues as entitlement to a compensable evaluation 
for degenerative joint disease of the cervical spine and 
entitlement to a compensable evaluation for degenerative 
joint disease of the lumbar spine.  In a separate letter to 
the RO dated June 28, 1994, the representative alleged clear 
and unmistakable error in the May 1993 rating decision as to 
the issues of entitlement to service connection for the left 
knee, the right knee, other joints of the body, and for 
hearing loss and tinnitus.  The issue of clear and 
unmistakable error in the May 1993 rating decision as to 
entitlement to service connection for the left knee and the 
right knee was subsequently addressed by the RO in a March 
1995 decision and by the Board in a June 1996 decision.  The 
issues of clear and unmistakable error as to the claims of 
entitlement to hearing loss, tinnitus were also denied in the 
March 1995 rating decision.  The Board notes that issue of 
clear and unmistakable error in the May 1993 rating decision 
as to the issue of entitlement to service connection for 
other joints of the body has not been addressed by the RO.  
Thus, that issue is referred to the RO for appropriate 
action.

The representative now argues that the VA Form 646 dated June 
29, 1994 should be accepted as timely filed with regard to 
the veteran's original claim and notice of disagreement, 
thereby extending the veteran's notice of disagreement to 
include other issues.  The representative apparently contends 
that the June 29, 1994 VA Form 646 should be considered a 
notice of disagreement as to all issues addressed in the May 
1993 rating decision.  The representative relies upon 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994), in support of his 
contentions.  After carefully reviewing the authorities 
relied upon by the veteran's representative as well as the 
record in this action, the Board concludes that the 
representative's reliance upon Hamilton in support of his 
position is misplaced.  The cases relied upon by the 
representative stand for the proposition that a notice of 
disagreement as to a RO denial of a service-connected claim 
encompasses and places in appellate status all elements of 
such claim, including rating and effective date, even though 
those elements have not been addressed by the RO decision 
appealed to the Board.  The cited authorities did not address 
the factual situation presented here.  In the present action, 
the veteran's notice of disagreement specifically identified 
the determinations of the RO which he disagreed with.  See 
38 C.F.R. § 20.201 (1999).  Additionally, the VA Form 646 
filed by the representative only addressed the issues of 
entitlement to a compensable evaluation for degenerative disc 
disease of the cervical spine and entitlement to a 
compensable evaluation for degenerative disc disease of the 
lumbar spine.  Thus, even if the VA Form 646 was considered 
as a timely extension of the veteran's notice of 
disagreement, additional contentions of disagreement 
regarding other issues were not identified in the VA Form 
646.  Therefore, the Board has concluded that the contentions 
of the veteran's representative are not supported by the 
authorities cited or the governing regulations and will 
proceed with the issues as noted on the title page of this 
decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Degenerative disc disease of the lumbosacral spine is 
manifested by low back pain with impairment of lateral motion 
(unilateral) and osteoarthritic changes of narrowing and 
irregularity of joint spaces.  

3.  Degenerative disc disease of the cervical spine is 
manifested by characteristic radiographic changes and 
occasional radiating pain to both shoulders.




CONCLUSIONS OF LAW

1.  A 40 percent disability evaluation is warranted for 
degenerative disc disease of the lumbosacral spine.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).

2.  A 20 percent disability evaluation is warranted for 
degenerative disc disease of the cervical spine.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon separation 
examination dated in December 1992, the examiner noted 
elevated cholesterol, gout, leg cramps with exercise, a 
medial meniscus tear of the left knee, lumbar sprain, 
sciatica of both legs, tendonitis of the left foot, status-
post nose surgery, hiatal hernia with reflux, impingement 
syndrome of the right shoulder, arthritis of the neck, 
swelling of the eyes for previous three years, right shoulder 
bursitis/arthritis, and high frequency hearing loss in the 
left ear.  

Upon VA general examination dated in March 1993, the examiner 
noted mild paravertebral muscle spasm in the cervical spine 
with no limitation of motion and no pain on motion.  
Examination of the lumbar spine revealed mild paravertebral 
muscle spasm with no limitation of motion and no pain on 
motion.  The examiner noted no fixed deformities and no 
postural abnormalities.  Relevant diagnoses of degenerative 
arthritis of the cervical and lumbar spine were noted. 

X-ray examination of the cervical spine dated in March 1993 
revealed mild osteoporosis with marked narrowing of C5-6 with 
osteophyte formation at levels C5 and C6 and partial 
encroachment of the neural foramen of C5-6 bilaterally, more 
prominent on the right than on the left.  An impression of 
degenerative changes present involving the cervical spine was 
noted.  X-ray examination of the lumbar spine dated in March 
1993 revealed very minimal osteophyte formation anteriorly at 
levels L4 and L5.  No evidence of spondylosis or 
"listhesis" was noted.  The spinous processes and 
sacroiliac joints appeared normal.  An impression of very 
minimal degenerative changes involving the lumbar spine was 
noted.

In a May 1993 rating decision, the RO in pertinent part 
granted entitlement to service connection for degenerative 
joint disease of the cervical spine, evaluated as 
noncompensable, and for degenerative joint disease of the 
lumbar spine, evaluated as noncompensable.  

Upon VA examination of the spine dated in March 1999, the 
veteran reported a persistent mild lower backache.  The 
veteran also reported a marked increase in the level of his 
back pain when lifting or carrying heavy objects or 
performing other strenuous tasks.  The veteran stated he had 
not experienced sciatic radiation of his pain in several 
years.  It was noted that the veteran took no medications for 
back pain other than occasional aspirin.  The veteran 
reported missing three weeks of work during the year due to 
his back pain.  The veteran also reported that his neck pain 
was much less of a problem than his lower back pain or his 
knee pain.  The veteran also described a persistently present 
mild pain in both shoulders that was variable in intensity 
but rarely severe.  

Physical examination revealed no deformity or tenderness of 
the neck.  The paracervical muscles were of normal tone and 
without spasm.  Range of motion of the neck was from 12 
degrees extension to 65 degrees flexion with 30 degrees 
lateral bend to the left and to the right and 70 degrees 
rotation to the left and to the right.  The examiner noted 
the veteran was able to touch his chin to his chest.  The 
examiner also noted there was no apparent pain on motion.  
There was no atrophy of the muscles of the upper limbs.  
Examination of the back revealed no deformity or tenderness.  
The paravertebral muscles were of normal tone and without 
spasm.  Straight leg raising test was negative to 70 degrees.  
Range of motion of the back was from 12 degrees extension to 
85 degrees flexion.  The veteran lacked five centimeters 
touching his toes.  Lateral bending was to 12 degrees to the 
left and 20 degrees to the right.  Rotation was 28 degrees to 
the left and to the right.  The examiner noted apparent pain 
on lateral bed to the left.  There was no atrophy of muscles 
of the lower limbs.  The examiner noted there were no skin 
changes indicative of disuse.  

Diagnostic testing of the cervical spine revealed marked 
narrowing of the C5/6 and C6/7 intervertebral disc spaces 
with associated marginal traction osteophytes (spondylosis) 
and bilateral narrowing of the corresponding foramina.  
Diagnostic testing of the lumbar spine revealed narrowing of 
the L5/S1 intervertebral disc space.  Sclerosis and 
irregularity of the right L5/S1 facet joint with complete 
loss of the facet joint cartilage space was also noted.  The 
left L5/S1 facet joint appeared normal.  

Diagnoses of degenerative disc disease of the lumbosacral 
spine at L5/S1 manifested by low back pain with impairment of 
lateral motion (unilateral) and osteoarthritic changes of 
narrowing and irregularity of the joint space, equivalent to 
lumbosacral strain, unilateral, in standing position; as well 
as degenerative disc disease of the cervical spine at C5/6 
and C6/7 manifested by characteristic radiographic changes 
and occasional radiating pain to both shoulders were noted.  
The examiner opined the veteran's degenerative disc disease 
of the cervical spine caused no significant impairment of 
function; however, the degenerative disc disease of the 
lumbar spine that produced pain on mechanical stress such as 
lifting, carrying, or bending, limited his ability to perform 
those activities.  

In an April 1999 rating decision, the RO determined that a 20 
percent disability evaluation was warranted for degenerative 
disc disease of the lumbosacral spine, effective February 1, 
1993, and that a 10 percent disability evaluation was 
warranted for degenerative disc disease of the cervical 
spine, effective February 1, 1993.

Pertinent Law and Regulations

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Lumbosacral strain is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  A 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent disability evaluation.  A 40 percent evaluation, 
the highest allowable under this diagnostic code, 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999), a 
10 percent disability evaluation contemplates slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability evaluation.  

Limitation of motion of the cervical spine is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  Slight 
limitation of motion of the cervical spine warrants a 10 
percent disability evaluation.  A 20 percent disability 
evaluation is warranted for moderated limitation of motion.  
Severe limitation of motion of the cervical spine warrants a 
30 percent disability evaluation.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999) contemplates 
intervertebral disc syndrome.  A 20 percent disability 
evaluation is warranted for moderate recurring attacks of 
intervertebral disc syndrome.  Severe recurring attacks of 
intervertebral disc syndrome with intermittent relief warrant 
a 40 percent disability evaluation.  A 60 percent disability 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

Traumatic arthritis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  Pursuant to 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

In the absence of limitation of motion with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent disability evaluation is 
warranted.  In the absence of limitation of motion with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations, a 20 percent disability evaluation is 
warranted.  The 20 percent and 10 percent disability ratings 
based on x-ray findings will not be combined with ratings 
based on limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (1999).

The words "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

The Board initially notes that in his September 1999 written 
argument, the veteran's representative argued that the RO 
failed to comply with the Board's remand by not requesting 
treatment records from an Air Force base clinic and from the 
El Paso Veterans Health Care Center.  A review of the record 
reflects that the veteran was scheduled for a compensation 
and pension examination at the El Paso Veterans Health Care 
Center and informed the RO that he would be unable to keep 
the appointments.  The veteran's examinations were 
rescheduled and a copy of the March 1999 examinations are 
included in the veteran's claims folder.  Additionally, in an 
August 1996 letter to the veteran, the RO requested the name 
and address of all physicians who had treated him for his 
degenerative disc disease of the lumbar and cervical spine 
since February 1993.  The veteran did not respond to the RO's 
letter, nor is there any indication in the claims folder of 
existing medical records not already of record.  The 
veteran's service medical records are a part of the claims 
folder.  Thus, a remand to the RO for compliance with the 
Board's remand is not warranted.  See Stegall v. West, 11 
Vet. App. 268 (1998).

I.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.

Following a careful review of the record in this action, the 
Board concludes that a 40 percent disability evaluation is 
warranted for degenerative disc disease of the lumbosacral 
spine.

In light of the March 1999 VA examiner's diagnosis of 
degenerative disc disease of the lumbosacral spine, L5/S1, 
manifested by low back pain with impairment of lateral motion 
and osteoarthritic changes of narrowing and irregularity of 
joint spaces, the Board concludes that the veteran's lumbar 
spine disability more nearly approximates to a 40 percent 
disability evaluation.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  The Court has, however, held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Because the veteran's disability is rated under 
Diagnostic Code 5295, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  Furthermore, the 
Board notes that the record does not reflect any ongoing 
post-service treatment for back pain and the veteran reported 
taking no medication for back pain other than occasional 
aspirin.  Thus, the veteran manifests no additional 
functional disability due to pain so as to warrant an 
evaluation higher than 40 percent.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

The Board further notes that a 20 percent disability rating 
is the highest allowed under the criteria for traumatic or 
degenerative arthritis.  Additionally, a 40 percent 
disability evaluation is the highest provided for under 
limitation of motion of the lumbar spine.  Thus, evaluation 
of the veteran's disability under those diagnostic codes 
would not warrant a disability rating higher than 40 percent.

II.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine. 

Following a thorough review of the evidence of record, the 
Board concludes that a 20 percent disability evaluation is 
warranted for degenerative disc disease of the cervical 
spine.  

Upon VA examination of the cervical spine in March 1993, the 
examiner noted mild paravertebral muscle spasm in the 
cervical spine.  Upon VA examination dated in March 1999, the 
veteran reported persistent mild pain in both shoulders that 
varied in intensity but was rarely severe.  The examiner 
noted characteristic radiographic changes with occasional 
radiating pain to both shoulders.  Resolving all benefit of 
the doubt in favor of the veteran, the Board concludes that 
the evidence presented more nearly approximates a 20 percent 
disability evaluation pursuant to Diagnostic Code 5293, for 
moderate recurring attacks of intervertebral disc syndrome.  

The record is silent for evidence of moderate or severe 
limitation of motion of the cervical spine.  Thus, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5290.  Additionally, the highest evaluation 
available under the criteria for degenerative arthritis is 20 
percent. 

Because the veteran's disability is rated under Diagnostic 
Code 5293, a code which is not predicated solely on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Furthermore, in light of the 
March 1999 VA examiner's opinion that the veteran's 
degenerative disc disease of the cervical spine caused no 
significant impairment of function, the veteran manifests no 
additional functional disability due to pain on use so as to 
warrant an evaluation higher than 20 percent.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Finally, as the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 392-394 
(1993).




ORDER

A 40 percent disability evaluation is granted for 
degenerative disc disease of the lumbosacral spine, subject 
to controlling regulations affecting the payment of monetary 
awards.

A 20 percent disability evaluation is granted for 
degenerative disc disease of the cervical spine, subject to 
controlling regulations affecting the payment of monetary 
awards.



		
	John E. Ormond, jr.
	Member, Board of Veterans' Appeals



 

